FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10157

               Plaintiff - Appellee,             D.C. No. 4:08-cr-01131-DCB

   v.
                                                 MEMORANDUM *
 MIRNA VALENZUELA-VERDUGO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      David S. Doty, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Mirna Valenzuela-Verdugo appeals from the 78-month sentence imposed

following her guilty-plea conviction for importation of cocaine, and possession




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
with intent to distribute, in violation of 21 U.S.C. §§ 841, 952, and 960. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Valenzuela-Verdugo contends the district court erred by denying her a minor

role adjustment under U.S.S.G. § 3B1.2(b). The district court did not clearly err by

declining to apply a minor role adjustment. See United States v. Hursh, 217 F.3d

761, 770 (9th Cir. 2000).

       Valenzuela-Verdugo also contends that the sentence imposed was

unreasonable. The district court did not procedurally err and, under the totality of

the circumstances, the sentence is not substantively unreasonable. See Gall v.

United States, 552 U.S. 38, 51 (2007); United States v. Carty, 520 F.3d 984,

990-93 (9th Cir. 2008) (en banc).

       Valenzuela-Verdugo apparently further contends that the sentencing judge’s

status as a visiting judge somehow implicated the reasonableness of her sentence.

We reject this contention. See United States v. Green, 89 F.3d 657, 660 (9th Cir.

1996) (“This court rejects the request to distinguish between visiting and

non-visiting district court judges.”).

       AFFIRMED.




GT/Research                               2                                    09-10157